2. Such lien adheres to the ship and all its parts, wherever found, and whoever may be the owner. It attaches to the parts of a dismantled vessel the same as to a ship or vessel in integra.3. Wherever there is a maritime lien it may be enforced in the admiralty by a proceeding in rem. And when the parts of a wrecked vessel are saved by the owners and not by sailors, the court, in marshaling the liens and disposing of the proceeds of the sale of the property, will order payment in discharge of the liens, 1st, to seamen; 2d, to material men. NOTE [from original report by Mr. New-berry]. “I have not been able to obtain the opinion of the judge in full; so I am obliged to-content myself with the syllabus of the case.”The case was heard upon the following statement of facts: It is agreed that Bruce, the libelant, is a citizen and resident of the state of New York: that the steamboat America was owned and enrolled in the state of Ohio at the time when the debt for materials sued for was contracted, and at the time she was lost off Point au Pelee, on Lake Erie: that said debt is unpaid and would be a good and valid claim against the steamboat America, were she still navigating the lakes: that some time in November, 1854, said steamboat was sunk off Point au Pelee, in Lake Erie, and after vain endeavors to raise her, was dismantled by her owners, and such of her rigging, apparel, furniture,' machinery, &c., as could be removed, was taken from her; and for the purpose of getting the iron, which composed her in part, she was burned to the water’s edge: that such of the apparel, rigging, furniture, machinery and iron, as had been thus saved, was brought to Cleveland and seized by the marshal, in this suit. It is admitted that the steamboat America, as a water craft, is wholly abandoned.The lien of material men becomes extinct when the vessel is wrecked or derelict. The rule of maritime law, that the “mariner’s lien attaches and adheres to the last plank of the ship,” should not apply to the liens of material men. 1 Hagg. Adm. 227; Abb. Shipp. 754; The Elizabeth and Jane [Case No. 4,356]; The Eastern Star [Id. 4,254]; The Dawn [Id. 3,666]; The Louisa [Id. 10,652]; and rule 12 of the admiralty practice. [Reported by John S. Newberry, Esq.]